Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment submitted on November 25, 2020 in response to the previous examiner’s Office action (OA) mailed on September 1, 2020 have been fully considered. Full faith and credit is given to the search and action of the previous examiner. MPEP 704.01.
In view of applicant’s amendment, the 35 USC 112(b) rejection is withdrawn. 
In view of applicant’s amendment to claim 1, the 35 USC 102/103 rejection of claims 1-2, 5-6, and 9-10 over Burmeister et al. (US 6,150,017A) by the previous examiner is withdrawn. 
In view of applicant’s amendment to claim 1, a new 35 USC 112(a) rejection is made. 
In view of applicant’s amendment, a new 35 USC 102/103 rejection based on Yamamoto et al. (US 6,126,772) is made. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claim 1, this claim recites that the active energy ray curable pressure-sensitive adhesive (A1) contains an active energy ray-reactive compound.  It is submitted that the recitation “active energy ray-reactive compound” is broader in scope than the disclosure in the specification.  Specifically, the specification discloses that active energy ray-reactive compound is a monomer or an oligomer. See 0036 of US Patent Application Publication No. 2019/0225840 A1 (“the published application”), which refers active energy ray-reactive compound as “monomer or oligomer”.  Accordingly, while there is a support to claim an active energy ray reactive compound is selected 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamoto et al. (US 6,126,772).

As to claim 1, Yamamoto teaches a UV curable pressure-sensitive adhesive (PSA) tape or film (masking tape) formed by applying an UV curable PSA (active energy ray curable PSA) on an UV transmitting film substrate (column 8, lines 10-15).  Further, the UV curable PSA tape of Yamamoto can be used for removing unused resists material present on an article such as semiconductor wafer (column 1, lines 5-10).  
acrylic polymer having unsaturated double bonds incorporated into the molecule thereof (base polymer as a base material of (A1) and active energy ray reactive polymer of (A2)) and a compound having an unsaturated double bond in a molecule thereof (active energy ray reactive compound of (A1)) (column 4, lines 40-45, column 4, lines 50-55, column 6, lines 29-30, and column 6, lines 50-65).  

As to claim 1 limitation of the active energy ray reactive compound capable of binding to the base polymer, Yamamoto teaches that an acrylic polymer having unsaturated double bonds incorporated into the molecule thereof may be synthesized by using a compound having two or more unsaturated in the molecule as a comonomer in synthesizing the acrylic polymer, or by chemically bonding a compound having an unsaturated double bond in the molecule to a synthesized acrylic polymer through a reaction between functional groups (column 6, lines 25-35). 

As to claim 1 limitation of the PSA layer having a modulus of elasticity after active energy ray irradiation of 500 MPa or less, it is submitted that Yamamoto teaches that through a curing treatment of the PSA e.g. irradiation, the modulus of elasticity of the adhesive can be increased significantly and a necessary tensile strength can be imparted (column 8, lines 35-40).  Further, Yamamoto discloses that the modulus of elasticity of the PSA after curing by irradiation with UV light (active energy ray irradiation) is regulated to be above 1 Kg/mm2 or higher (column 4, lines 35-40) with specific example of the elastic modulus being 49 Kg/mm2 (Example 1-4 at 2 of the PSA after curing as disclosed by Yamamoto coverts to 480.69 MPa (using 1 Kg/mm2 = 9.81 MPa), which is within the claimed range of 500 MPa or less. 

As to claim 1, Yamamoto teaches claimed invention except for the property of a modulus of elasticity of the PSA layer after the active energy ray irradiation is at least 20 times higher than a modulus of elasticity before the active energy ray irradiation.  However, absent any factual evidence on the record it is reasonable to presume that the PSA layer of Yamamoto would inherently have the claimed property.  It is submitted that the UV curable PSA layer of Yamamoto includes an acrylic polymer and a compound having an unsaturated double bond in the molecule (column 6, lines 25-35).  Further, Yamamoto discloses that the compound having an unsaturated double bond includes pentaerythritol triacrylate (column 13, line 25-30).  The PSA of the present application include acrylic polymer as a base polymer/active energy ray reactive polymer (0037 of the published application) and pentaerythritol triacrylate as an example of an active energy ray reactive compound (0040 of the published application).  Given that the claimed PSA layer and the PSA layer of Yamamoto are identical or substantially identical, it is reasonable to presume that the PSA layer of Yamamoto would inherently have the claimed property.  Alternatively, the claimed property would obviously have been present once the PSA layer of Yamamoto is provided. See MPEP 2112.01 (I). 

As to claim 1 recitation “A masking tape for forming an electromagnetic wave shield”, it is submitted that this limitation is deemed to be an intended use in so far as 

As to claim 2, the UV transmitting film substrate (column 8, lines 10-15) of Yamamoto on which the PSA is applied equates to the base material. 


As to claims 5-6, Yamamoto does not explicitly disclose a property of modulus of elasticity of the PSA layer before the irradiation as claimed.  However, as set forth previously, given that the claimed PSA layer and the PSA layer of Yamamoto are identical or substantially identical, it is reasonable to presume that the PSA layer of Yamamoto would inherently have the claimed property.  Alternatively, the claimed property would obviously have been present once the PSA layer of Yamamoto is provided. See MPEP 2112.01 (I). 

As to claim 9, Yamamoto teaches that the adhesive sheet after application was heated at 120°C (column 13, lines 45-46).  Alternatively, it is submitted that the claim recitation “the masking tape is subjected to a heating step of performing heating at a temperature of from 60°C to 270°C.” is a product by process limitation.  It is submitted 

As to claim 10, the recitation “the masking tape is used for masking of a surface having a bump…or more” is deemed to be an intended use in so far as the structure of the product is concerned.  Given that the PSA tape of Yamamoto is identical to that of the presently claimed in terms of structure and composition, it meets the intended use of the claimed masking tape.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
February 10, 2021